EXHIBIT SUBSIDIARIES OF ST. MARY LAND & EXPLORATION COMPANY A.Wholly-owned subsidiaries of St. Mary Land & Exploration Company, a Delaware corporation: 1.Four Winds Marketing, LLC, a Colorado limited liability company 2.SMT Texas LLC, a Colorado limited liability company 3.Energy Leasing, Inc., an Oklahoma corporation 4.Belring GP LLC, a Delaware limited liability company 5.St. Mary Energy Louisiana LLC, a Delaware limited liability company 6.Hilltop Investments, a Colorado general partnership 7.Parish Ventures, a Colorado general partnership B.Other subsidiaries of St. Mary Land & Exploration Company: 1.Box Church Gas Gathering, LLC, a Colorado limited liability company (59%) 2.Wilkinson Pipeline, LLC (24%) C.Partnership or limited liability company interests held by St. Mary Land & Exploration Company: 1.Trinity River Systems, LTD, a Texas limited partnership (21%) 2.1977 H.B Joint Account, a Colorado general partnership (8%) 3.1976 H.B Joint Account, a Colorado general partnership (9%) 4.1974 H.B Joint Account, a Colorado general partnership (4%) 5.Sycamore Gas Systems (3%) D.Partnership interests held by SMT Texas, LLC: 1.St. Mary Land East Texas LP, a Texas limited partnership (99%)(the remaining 1% interest is held by St. Mary Land & Exploration
